EXAMINER'S AMENDMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to inventions non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.
Claim 1 is allowable. The species election requirement, as set forth in the Office action mailed on 10/5/2018, has been reconsidered in view of the allowability of generic claim 1. Claims 4 and 8, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Terminal Disclaimer
The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,987,308 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Regarding the Obviousness-type Double Patenting rejection of certain claims over US 10,780,118, this rejection is withdrawn in light of amendment of the claims and applicants remarks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633